Title: General Orders, 10 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Saturday April 10th 1779.
Parole Roscommon—C. Signs Roldue. Ree.


The Commissions for the Virginia line having come to hand the commanding officers of regiments in that line are desired to apply for them at Head-Quarters.
At a General Court Martial of the line April 5th 1779—Lieutenant Philip Malleroy of the 11th Virginia regiment was tried for, “disobedience of General Woodford’s orders in not joining his regiment with all possible expedition after the publication thereof,” and acquitted.
The Commander in Chief approves the sentence—Lieutt Malleroy is released from his Arrest.
At a Division General Court Martial held in the Pennsylvania line the 6th instant, Major Boyles President, Richard Hollowell a soldier in the 9th Pennsylvania Regimt tried for, “Deserting with his Arms and Accoutrements, forging a pass, stealing and attempting to go to the enemy”—The Court are unanimously of opinion he is guilty of all the charges exhibited against him and by section 6th article 1st and section 14th article 5th sentence him to suffer death, more than two thirds of the members concuring therein.
